UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2015 Semiannual Report to Shareholders Deutsche Global Equity Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 27 Notes to Financial Statements 39 Information About Your Fund's Expenses 41 Advisory Agreement Board Considerations and Fee Evaluation 46 Account Management Resources 48 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary April 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 3.78% 4.03% 7.09% 4.74% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.19% –1.95% 5.83% 4.12% MSCI All Country (AC) World Index† 4.97% 7.46% 9.58% 6.98% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 2.13% 6.43% 4.39% Adjusted for the Maximum Sales Charge (max 5.75% load) –3.75% 5.18% 3.77% MSCI All Country (AC) World Index† 5.42% 8.99% 6.44% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 3.44% 3.19% 6.28% 3.95% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –0.56% 0.19% 6.13% 3.95% MSCI All Country (AC) World Index† 4.97% 7.46% 9.58% 6.98% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 1.34% 5.63% 3.59% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –1.66% 5.47% 3.59% MSCI All Country (AC) World Index† 5.42% 8.99% 6.44% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 3.31% 3.19% 6.29% 3.95% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.31% 3.19% 6.29% 3.95% MSCI All Country (AC) World Index† 4.97% 7.46% 9.58% 6.98% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 1.47% 5.65% 3.61% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.47% 5.65% 3.61% MSCI All Country (AC) World Index† 5.42% 8.99% 6.44% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 3.65% 3.78% 6.82% 4.55% MSCI All Country (AC) World Index† 4.97% 7.46% 9.58% 6.98% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 1.94% 6.16% 4.21% MSCI All Country (AC) World Index† 5.42% 8.99% 6.44% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 3.89% 4.15% 7.28% 5.00% MSCI All Country (AC) World Index† 4.97% 7.46% 9.58% 6.98% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 2.31% 6.63% 4.64% MSCI All Country (AC) World Index† 5.42% 8.99% 6.44% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 3.89% 4.27% 7.44% 5.10% MSCI All Country (AC) World Index† 4.97% 7.46% 9.58% 6.98% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 2.44% 6.75% 4.75% MSCI All Country (AC) World Index† 5.42% 8.99% 6.44% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 1.80%, 2.80%, 2.54%, 2.08%, 1.58% and 1.37% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The MSCI All Country (AC) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The index consists of 45 country indices comprising 24 developed and 21 emerging market country indices. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 4/30/15 $ 10/31/14 $ Portfolio Management Team Nils E. Ernst, PhD, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004 after two years of industry experience as an Investment Consultant at FERI Institutional Management GmbH, while completing his doctoral studies. — Portfolio Manager for Global Equities: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at Landesbank Hessen-Thueringen, Frankfurt; Master's Degree and PhD in Business Administration ("Diplom-Kaufmann" and "Dr.rer.pol.") from Otto Beisheim Graduate School of Corporate Management with semesters at Georgia Institute of Technology and Hong Kong University of Science and Technology. Martin Berberich, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with three years of industry experience; previously, he served as an Institutional Portfolio Manager. Before joining, he worked in the Treasury Department at Robert Bosch GmbH. — Senior Portfolio Manager for Global Equities and Deputy Portfolio Manager for the DWS Top 50 Welt: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at HypoVereinsbank Wuerzburg; MBA ("Diplom-Kaufmann") from University of Wuerzburg. Sebastian P. Werner, PhD, Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2008; previously, he served as a Research Assistant for the Endowed Chair of Asset Management at the European Business School, Oestrich-Winkel while earning his PhD. — Portfolio Manager for Global and US Growth Equities: Frankfurt. — MBA in International Management from the Thunderbird School of Global Management; Masters Degree ("Diplom-Kaufmann") and PhD in Finance ("Dr.rer.pol.") from the European Business School, Oestrich-Winkel. Portfolio Summary (Unaudited) Ten Largest Common Stocks at April 30, 2015 (22.7% of Net Assets) Country Percent 1. Actavis PLC Develops, manufactures and distributes generic, brand and over-the-counter pharmaceuticals United States 2.9% 2. Amphenol Corp. Designs, manufactures and markets electrical, electronic and fiber optic connectors United States 2.7% 3. Fresenius Medical Care AG & Co. KGaA Manufacturer and distributor of equipment and products for dialysis patients Germany 2.4% 4. Brookfield Asset Management, Inc. Asset management company focused on the real estate and power generation sectors Canada 2.3% 5. JPMorgan Chase & Co. Provider of global financial services United States 2.2% 6. Alliance Data Systems Corp. Provides card services, loyalty and marketing solutions United States 2.2% 7. Noble Energy, Inc. Independent oil and gas exploration and development company United States 2.1% 8. United Technologies Corp. Manufacturer of aerospace equipment, climate control systems and elevators United States 2.0% 9. Pall Corp. Designs, manufactures and markets multi-filtration and separation products United States 2.0% 10. Glanbia PLC International dairy, consumer foods and nutritional products company Ireland 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 46 for contact information. Investment Portfolio as of April 30, 2015 (Unaudited) Shares Value ($) Common Stocks 96.4% Belgium 1.8% Anheuser-Busch InBev NV (Cost $282,513) Brazil 1.0% Estacio Participacoes SA (Cost $492,713) Canada 6.4% Agnico Eagle Mines Ltd. Alimentation Couche-Tard, Inc. "B" Brookfield Asset Management, Inc. "A" Canadian Pacific Railway Ltd. (Cost $1,640,058) Denmark 1.0% Jyske Bank AS (Registered)* (Cost $337,215) France 1.4% Pernod Ricard SA (Cost $424,038) Germany 6.6% adidas AG BASF SE (a) Fresenius Medical Care AG & Co. KGaA LANXESS AG (Cost $1,905,925) Hong Kong 0.4% AIA Group Ltd. (Cost $127,918) Indonesia 1.4% PT Bank Negara Indonesia Persero Tbk (Cost $502,866) Ireland 4.4% Glanbia PLC Kerry Group PLC "A" Shire PLC (Cost $1,062,593) Israel 1.0% Mobileye NV* (b) (Cost $328,198) Luxembourg 1.6% Eurofins Scientific (Cost $456,166) Malaysia 0.7% IHH Healthcare Bhd. (Cost $188,805) Netherlands 1.3% Sensata Technologies Holding NV* (b) (Cost $366,296) Norway 3.9% DNO ASA* (a) Gjensidige Forsikring ASA (a) Marine Harvest ASA (Cost $1,329,840) Philippines 2.6% GT Capital Holdings, Inc. Universal Robina Corp. (Cost $826,719) South Africa 2.8% Aspen Pharmacare Holdings Ltd.* MTN Group Ltd. (Cost $932,556) Spain 0.5% Atresmedia Corp. de Medios de Comunicacion SA (Cost $150,212) Sweden 4.8% Assa Abloy AB "B" Atlas Copco AB "A" BillerudKorsnas AB Svenska Cellulosa AB "B" Telefonaktiebolaget LM Ericsson "B" (Cost $1,427,543) Switzerland 4.3% Galenica AG (Registered) Lonza Group AG (Registered)* Nestle SA (Registered) (Cost $1,091,074) United Kingdom 6.1% Anglo American PLC Aon PLC (b) AVEVA Group PLC Compass Group PLC Halma PLC Smith & Nephew PLC Spirax-Sarco Engineering PLC Telecity Group PLC (Cost $2,217,623) United States 42.4% Actavis PLC* Alliance Data Systems Corp.* Amphenol Corp. "A" Apple, Inc. Applied Materials, Inc. Bristol-Myers Squibb Co. CBRE Group, Inc. "A"* Cerner Corp.* (a) Danaher Corp. eBay, Inc.* Ecolab, Inc. Envision Healthcare Holdings, Inc.* Express Scripts Holding Co.* Exxon Mobil Corp. Harman International Industries, Inc. JPMorgan Chase & Co. Las Vegas Sands Corp. LKQ Corp.* MasterCard, Inc. "A" Mead Johnson Nutrition Co. Nielsen NV Noble Energy, Inc. Omnicare, Inc. Pall Corp. Praxair, Inc. Schlumberger Ltd. Six Flags Entertainment Corp. The Travelers Companies, Inc. United Technologies Corp. (Cost $12,692,159) Total Common Stocks (Cost $28,783,030) Securities Lending Collateral 4.7% Daily Assets Fund Institutional, 0.12% (c) (d) (Cost $1,623,114) Cash Equivalents 2.1% Central Cash Management Fund, 0.08% (c) (Cost $732,886) % of Net Assets Value ($) Total Investment Portfolio (Cost $31,139,030)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $31,185,994. At April 30, 2015, net unrealized appreciation for all securities based on tax cost was $4,389,808. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,125,771 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $735,963. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2015 amounted to $1,570,939, which is 4.6% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
